Title: the Board of Treasury to John Adams, 7 Mar. 1786
From: Board of Treasury
To: Adams, John


          
            
              Sir,
            
            

              Board of Treasury

              March 7th. 1786.—
            
          

          We do ourselves the honor of transmitting to you the Resolves of
            Congress of the 15th. Day of February last, from which you
            will observe the embarrassments under which the United States labor to comply with their
            Foreign Engagements through the want of Exertions in the several States to Pay in their
            Quotas of the Annual Requisitions.—The present State of the Treasury is in consequence
            so reduced that we are apprehensive it may not perhaps be in our power to Remit to the
            Commissioners of the Dutch Loans in Europe sufficient Funds in season to discharge the
            whole Interest which will become due on the Dutch Loans on the First day of June next if
            the Sum of Eighty thousand Dollars, which has been appropriated by the Resolves of
            Congress of the 15th. February 1785, for the purpose of
            Forming Treaties with the Barbary Powers should be drawn out of the hands of the Dutch
            Commissioners before that day.—We are using our endeavours to make Arrangements so that
            our Remittances may arrive in season; but as they may be prevented by some casualty from
            coming to hand by the first of next June, it becomes our duty to request the favor of
            you to avoid (if it possibly can be done) drawing out of the hands of the Dutch
            Commissioners, the Monies appropriated for the purpose of making Treaties with the
            Barbary Powers, before the first of June next, and to direct it (if our Remittances
            should not arrive in Season) to be appropriated for the payment of the June
            Interest.—
          You may rest assured, Sir, that every exertion will be made by this
            Board that the Remittances may arrive in season without placing any dependence on this
            resource; and that at all events the Sum of Seventy thousand Dollars, shall be Remitted
            to the Dutch Commissioners on or before the first Day of August next to wait your
            Orders.
          To your Excellency who knows so well the importance of preserving
            the Publick Faith with Foreign Nations, and particularly with the Dutch Money Lenders,
            it would be unnecessary to use any Arguments to shew the propriety of our Application on
            this Subject.—We are satisfied that if the State of the Negotiations will possibly admit
            of it, that you will permit this Money to remain for the purposes we have
            mentioned.—
          On examining the Abstract of the Distribution of the Obligations on
            the Five Million Loan to the 30h. September last, we find
            that there remained Undistributed on that Day One hundred and thirty eight Obligations,
            equal to 138,000 Florins. It is much to be wished that this Loan may be completed with
            all the dispatch possible: Without it we have too much reason to fear we shall
            experience difficulties in remitting sufficient Sums to Europe to Pay the Interest of
            the Foreign Loans, and the Salaries of the Foreign Ministers and Agents during the
            present Year.—
          
            
              
            
          
        